        Case 1:21-cv-00858-APM Document 27 Filed 08/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

    JAMES BLASSINGAME and                 )
    SIDNEY HEMBY                          )
                                          )
                       Plaintiffs,        )
                                          )
       v.                                 )
                                          ) Civil Case No. 1:21-cv-00858-APM
    DONALD J. TRUMP                       )
                                          )
                       Defendant.         )
                                          )
                                          )

                                       ORDER

      This matter is before the Court on Donald J. Trump’s Unopposed Motion to Set

Briefing Schedule to File Consolidated Reply to Plaintiffs’ Opposition to Defendants

Motion to Dismiss and to Amicus Briefs and to Exceed Page limit. For good cause

shown, the motion is GRANTED. Defendants may file their reply briefs up to and

until August 16, 2021, that may also incorporate replies to amicus briefs. The reply

shall not exceed 35 pages in length.

      SO ORDERED.                                           2021.08.04
                                                            18:01:58
Dated: ___________________
                                                            -04'00'
                                             ____________________________
                                             The Honorable Amit P. Mehta
                                             United States District Judge
